Title: To Thomas Jefferson from Frimont de Barail, 29 August 1789
From: De Barail, Frimont
To: Jefferson, Thomas


Paris, 29 Aug. 1789. She has just received letter from “Mr. Brossier, mon Parent, qui me charge de vous faire passer le paquet cy Joint,” and who asks that TJ support his petition to Congress in case he returns to America. Brossier’s knowledge of the language gives him an advantage, but if he fails to obtain his object, she hopes he may be named  vice-consul at Honfleur. She would have come to see TJ if she had not been indisposed: “mais si J’apprends que vous êtes encore à Paris pour quelque tems, Je me rendrai chez vous pour vous prier de continuer vos bontés à mon Parent.—Veuillez bien recevoir les sentimens de la plus vive reconnoissance pour tout ce que J’espère que vous pouvez faire en faveur de Mr. Brossier, qui a droit d’intéresser les ames sensibles, étant chef d’une famille infortunée.”
